Citation Nr: 0931054	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased compensable rating for 
bilateral hearing loss, currently rated noncompensable.

2.  Entitlement to an increased rating for instability of the 
right knee, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, manifested by limitation of 
motion, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO denied entitlement to 
an increased compensable rating for bilateral hearing loss, 
an increased rating in excess of 20 percent for instability 
of the right knee, and an increased rating in excess of 10 
percent for traumatic arthritis of the right knee.  

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

In a May 2009 letter submitted to the RO, the Veteran, 
through his representative, raised the issue of entitlement 
to service connection for a right knee scar.  Although 
acknowledged by the RO, this claim has not yet been 
adjudicated and is referred to the RO for appropriate action.  

The issue of entitlement to an increased rating for traumatic 
arthritis of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  At the time of his May 2009 hearing, the Veteran 
testified that he was withdrawing his appeal as to the issue 
of entitlement to an increased compensable rating for 
bilateral hearing loss.

2.  The Veteran has moderate lateral instability of the right 
knee without evidence of severe instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, 
as it relates to the issue of entitlement to an increased 
compensable rating for bilateral hearing loss, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2008).

2.  The criteria for an increased rating in excess of 20 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5257 
(2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran testified during the May 2009 
hearing that he was withdrawing his appeal as to the issue of 
entitlement to an increased compensable rating for bilateral 
hearing loss.  Therefore, the Veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

Right Knee Instability

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For an increased rating claim, 38 U.S.C.A § 5103(a) requires, 
at a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a pre-adjudication letter dated in March 2007, the RO 
notified the Veteran of the evidence needed to substantiate 
the claim for an increased rating for a right knee condition.  
In addition, this letter satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2007 
letter complied with this requirement.

The March 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
rating claim and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The March 2007 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

In a May 2008 letter, the Veteran was provided with notice 
that he should substantiate his claim with evidence of the 
impact of the disability on daily life, and told that some of 
the rating criteria required specific measurements to 
substantiate entitlement to a higher rating.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in an August 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records relating to the Veteran's right knee 
instability.  In addition, the Veteran was afforded a VA 
examination for instability of the right knee.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for 
instability of the right knee is thus ready to be considered 
on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right knee instability is currently rated under 
38 C.F.R. § 4.71a, DC 5257 for recurrent subluxation or 
lateral instability.  Knee impairment with recurrent 
subluxation or lateral instability under DC 5257 is rated as 
follows: a 10 percent rating is assigned if the condition is 
slight; a 20 percent rating is assigned if the condition is 
moderate; and a 30 percent rating is assigned if the 
condition is severe.  38 C.F.R. § 4.71a, DC 5257

An April 2007 VA examination report indicates that 
examination of the right knee revealed negative Lachman, 
negative flex pincher test, and negative McMurray sign.  The 
Veteran was slightly varus in his stance and the right knee 
appeared asymmetrical to the left knee with enlarged bony 
prominences.  He walked with a cane with a limp and mostly 
favored the left side.  He was able to walk on his toes and 
heels with difficulty.  The Veteran had point tenderness to 
palpation of the medial and lateral side of the patella.  
There was no swelling or deformity noted.  There was no 
locking noted on repetitive use.  X-rays revealed mostly 
degenerative changes in the medial joint spaces compartment.  

The April 2007 VA examination report also indicates that the 
Veteran reported an intermittent dull ache with sharp non-
radiating pain to the right knee, swelling of the knee, and 
buckling with falls once per month.  Nonspecific movements 
were reported as precipitants of such symptoms and the 
symptoms occurred two times daily, with pain lasting 5 to 10 
minutes or sometimes days.  The intensity of the dull ache 
was reported as 3-4/10 and the intensity of the sharp pain 
was reported as 5-6/10, with medication providing relief.  
The Veteran further reported that he occasionally wore knee 
braces and used a cane.  There were no reported effects on 
activities of daily living and the Veteran was employed part 
time as a heavy equipment operator.

An April 2007 VA orthopedic surgery outpatient note indicated 
a diagnosis of right knee osteoarthritis.  Examination of the 
right knee revealed that it was stable to anterior and 
posterior varus and valgus stress.  There was painful 
crepitus of the right knee and pain on varus stress.  X-rays 
of the right knee revealed near bone on bone osteoarthritis 
of the medial compartment, varus deformity, and osteophytes.  

The Veteran reported right knee pain following a right knee 
patella re-alignment procedure due to a lateral patella 
dislocation and a probable total medial meniscectomy in 1977.  
He also had a knee contracture following the surgery.  He 
further reported that he would frequently fall because he 
walked on uneven surfaces as a farmer, and that he fell a 
little over a month prior to the April 2008 orthopedic 
surgery outpatient examination.  He was able to walk with 
minimal pain at the time of the examination.

A January 2008 VA orthopedic surgery outpatient note 
indicated a diagnosis of, among other things, chronic right 
knee pain.  Examination of the right lower extremity revealed 
negative Lachman's, negative anterior and posterior drawer 
test, and no instability with varus/valgus stress.  There was 
no swelling, erythema, or ecchymosis.  There was tenderness 
to palpation along the medial joint line.  The Veteran 
reported chronic right knee pain which was improved by 
medication and the use of a right medial unloading knee 
brace.

A September 2008 VA emergency department note indicates that 
the Veteran reported pain below the right knee.  X-rays 
revealed no fracture or dislocation.

The above evidence indicates that there is no more than 
moderate instability of the right knee, with negative 
Lachman's and McMurray tests, stability to anterior and 
posterior varus and valgus stress, and no X-ray evidence of 
fracture or dislocation.  Therefore, a rating in excess of 20 
percent for right knee instability is not warranted under DC 
5257. 

During the May 2009 hearing, the Veteran testified that he 
experienced increased giving way of the right knee.  He 
stated that after injuring his knee in 1968, the right 
kneecap went around backwards, requiring surgery.  He further 
stated that due to his right knee instability, he had 
difficulty going up and down stairs and that he wore a hinged 
device to maintain right knee stability.  While the Veteran 
is competent to report observable symptoms of his right knee 
problems, such as instability; his testimony must be weighed 
against the objective evidence.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this 
case, the objective evidence of negative Lachman's and 
McMurray tests, stability to anterior and posterior varus and 
valgus stress, and no X-ray evidence of fracture or 
dislocation  outweighs the Veteran's unsupported statements 
to the contrary.

In addition, the Veteran is not entitled to a rating under 
DCs 5262 or 5263 as there is no evidence of tibia or fibula 
impairment, or genu recurvatum. Although a June 2007 VA 
physical therapy consultation note indicated a small 
suprapatellar joint effusion, the Veteran has testified as to 
locking of the right knee, and there is evidence of right 
knee pain, the objective evidence does not reveal any locking 
of the right knee and there is no evidence of semilunar 
cartilage dislocation.  Therefore, the Veteran is not 
entitled to a rating under DC 5258.  Also, there is evidence 
of right knee cartilage removal as the Veteran had a probable 
total medial meniscectomy of the right knee in 1977.  
However, the Veteran is not entitled to a separate rating 
under DC 5259 for symptomatic semilunar cartilage removal 
because the symptoms of any such cartilage removal are right 
knee pain and limitation of motion. 

The Veteran is already receiving a disability rating under 
DCs 5010-5261 due to limitation of right knee motion and his 
complaints of right knee pain are contemplated by the 10 
percent rating under DCs 5010-5261.  Therefore, separate 
ratings under DCs 5010-5261 and 5259 would constitute 
pyramiding.  See 38 C.F.R. § 4.14 (2008); see also Amberman 
v. Shinseki, No. 2008-7111, 2009 WL 1841630, at *3 (Fed. Cir. 
June 29, 2009) ("two defined diagnoses constitute the same 
disability for purposes of section 4.14 if they have 
overlapping symptomatology).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, No. 2008-7135, 2009 WL 
2096205 (Fed. Cir. July 17, 2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

During the May 2009 hearing, the Veteran testified that due 
to his right knee instability he would sometimes miss time 
from work and was unable to operate certain machinery.  The 
Veteran's statements raise the question of entitlement to an 
extraschedular evaluation.  However, instability of the right 
knee is contemplated by the applicable rating criteria.  
Thus, referral for consideration of an extraschedular 
evaluation for the service connected disability addressed 
herein is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.321(b)(1).


ORDER

The appeal, as to the issue of entitlement to an increased 
compensable rating for bilateral hearing loss, is dismissed.

Entitlement to an increased rating in excess of 20 percent 
for instability of the right knee is denied.


REMAND

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determines whether the disability is manifested by weakened 
movement, excess fatigability, incoordination, pain, or flare 
ups.  Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
flare ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 
38 C.F.R. § 4.59 (2006).

The Veteran was afforded a VA examination in April 2007.  The 
ranges of right knee motion were reported.  It was also noted 
that the Veteran had complaints of pain and weakness with 
repetitive motion and that flare ups were reported.  No 
opinion was provided as to whether there was additional 
limitation of motion due to functional factors.  VA 
regulations provide that where a "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (2008).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate the severity of 
the service connected traumatic arthritis 
of the right knee.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The ranges of right knee extension and 
flexion should be reported in degrees.  
The examiner should note the point, if 
any, at which pain occurs.  The examiner 
should also provide an opinion as to 
whether there is additional limitation of 
motion due to weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  The examiner should express 
this opinion in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, or flare 
ups.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


